Exhibit 10.2

 

REVOLVING PROMISSORY NOTE

 

Omaha, Nebraska

$3,000,000.00

Note Date: April 22, 2005

Maturity Date: April 21, 2006

 

On or before April 21, 2006, Dakota Ethanol, L.L.C., a South Dakota limited
liability company (“BORROWER”) promises to pay to the order of First National
Bank of Omaha (“BANK”) at any of its offices in Omaha, Nebraska the principal
sum hereof, which shall be Three Million and no hundredths Dollars
($3,000,000.00) or so much thereof as may have been advanced by BANK and shown
on the records of the BANK to be outstanding, under this Note and the
Construction Loan Agreement executed by the BANK and BORROWER dated as of
September 25, 2000, as it may, from time to time, be amended.

 

Interest on the principal amount outstanding shall accrue from time to time at a
rate (the “RATE”) equal to fifty (50) basis points higher than the BASE RATE in
effect from time to time until maturity, and three per cent (3%) above the BASE
RATE in effect from time to time after maturity, whether by acceleration or
otherwise. Provided, however, at no time shall the RATE be less than five (5%)
percent per annum.  For purposes hereof, BASE RATE shall mean the rate announced
by BANK from time to time as its “National Base Rate.”  Each time the BASE RATE
shall change, the RATE shall change contemporaneously with such change in the
BASE RATE.  Interest shall be calculated on the basis of a 360-day year,
counting the actual number of days elapsed. Interest on the REVOLVING LOAN shall
be payable quarterly.

 

INCENTIVE PRICING. The interest rate applicable to this promissory note is
subject to reduction In the event that BORROWER maintains, as measured
quarterly, the following ratios, the interest rates will be reduced accordingly,
for the subsequent quarter:

 

If the Ratio of INDEBTEDNESS to
NET WORTH is:

 

Interest rate will be:

 

 

 

Equal to or greater than 1.01 : 1.00

 

BASE RATE plus 50 basis points

Greater than .75 : 1.00, but less than 1.01: 1.00

 

BASE RATE plus 25 basis points

Less than or equal to .75 : 1.00

 

BASE RATE plus 0 basis points

 

This note is executed pursuant to a Construction Loan Agreement dated as of
September 25 ,2000, between BANK and BORROWER (the “AGREEMENT”) as it may be
amended from time to time. This Note evidences the REVOLVING NOTE identified in
the AGREEMENT.  The AGREEMENT contains additional terms of this Note, including,
but not limited to enumerated events of default, and the granting

 

--------------------------------------------------------------------------------


 

Dakota Ethanol, L.L.C.

2000060491-006

 

of liens to secure BORROWER’S performance. All capitalized terms not otherwise
defined herein shall have the same meanings as set forth in the AGREEMENT.

 

As provided in the AGREEMENT, upon any such enumerated default, BANK may
accelerate the due date of this Note and declare all obligations set forth
herein immediately due and payable, and BANK shall also have such other remedies
as are described in the AGREEMENT and are provided by law.  All makers and
endorsers hereby waive presentment, demand, protest and notice of dishonor,
consent to any number of extensions and renewals for any period without notice;
and consent to any substitution, exchange or release of collateral, and to the
addition or releases of any other party primarily or secondarily liable,

 

Executed as of the 20th day of April, 2005.

 

Dakota Ethanol, L.L.C.

 

 

 

 

 

By: /s/ Douglas Van Duyn

 

 

 

Doug Van Duyn, Chairman of the Board of Managers

 

 

 

NOTARY ACKNOWLEDGMENT

 

STATE OF SOUTH DAKOTA)

 

 :  SS

COUNTY OF LAKE)

 

On this 20th day of April 2005, before me, the undersigned, a Notary Public;
personally appeared Doug Van Duyn, the Chairman of the Board of Managers of
Dakota Ethanol, L.L.C., who executed the foregoing instrument, and acknowledged
that he executed the same as his voluntary act and deed, as well as that of the
company.

 

 

  /s/ Alan May

 

09-22-2007

 

  Notary Public

 

 

 

--------------------------------------------------------------------------------